Citation Nr: 1101733	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-23 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim for service connection for Charcot-Marie 
Tooth disease of the peroneal nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
	INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

In September 2010, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

After the hearing, additional VA treatment records and records 
from the Social Security Administration (SSA) were added to the 
record.  See 38 C.F.R. § 20.1304 (2010).  The Board notes that 
the Veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board may 
properly consider such evidence in rendering its decision.


FINDINGS OF FACT

1.  In a final rating decision issued in June 1999, the RO denied 
a claim of entitlement to service connection for Charcot-Marie 
Tooth disease.

2.  Evidence added to the record since the prior final denial in 
June 1999 is both cumulative and redundant of the evidence of 
record at that time and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1999 decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has not been received to reopen a 
claim of entitlement to service connection for Charcot-Marie 
Tooth disease of the peroneal nerve.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  
Further, for claims requiring new and material evidence, the 
Veteran must be notified that service connection was previously 
denied and of the reason for that denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable AOJ 
decision on the claim for VA benefits.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this case, the Veteran was sent a VCAA 
notification letter in February 2008, prior to the initial 
unfavorable AOJ decision issued in July 2008.  
 
The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, what is considered new and material evidence, 
how VA would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  The 
letter also advised him of the evidence necessary to establish 
disability ratings and effective dates.  Further, the letter 
stated that his claim had been previously denied due to lack of 
evidence of in-service incurrence or aggravation of the Charcot-
Marie Tooth disease and that he must submit evidence related to 
that fact.  Therefore, the Board finds that the Veteran was 
provided with all necessary notice under VCAA prior to the 
initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim.  The Veteran's service treatment 
records, VA medical records, private medical records, and records 
related to disability benefits from the SSA were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.  The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition of 
the claim. 

With regard to the duty to provide a VA examination if necessary, 
such duty does not extend to claims to reopen until after new and 
material evidence has been submitted.  38 C.F.R. § 3.159(c)(4) 
(2010).  In light of the above, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
Veteran's claim without further development and additional 
efforts to assist or notify the Veteran in accordance with VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (noting that strict adherence to 
requirements of the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran).  Therefore, the Board determines that 
the Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim. 

II. Analysis

The Veteran contends that he has Charcot-Marie Tooth disease of 
the peroneal nerve that began in or was aggravated by service.  
Thus, he contends that service connection is warranted for this 
disorder.

In a June 1999 rating decision, the RO found that the Veteran had 
a current diagnosis of Charcot-Marie Tooth disease, but 
determined that the evidence did not establish that the disorder 
was incurred in or aggravated by service, noting that service 
treatment records were silent for complaint, treatment, and 
diagnosis related to the disorder.  Accordingly, the RO denied 
the claim for service connection.

The Veteran appealed this decision and a statement of the case 
was issued; however, the Veteran failed to perfect the appeal in 
a timely manner.  Thus, the June 1999 decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his claim to reopen in February 2008; thus, the 
definition of new and material evidence applicable to the claim 
is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.
  
38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence at the time of the June 1999 rating decision 
included the Veteran's service treatment records, post-service 
private and VA medical records, and a VA examination report.  The 
evidence was negative for any findings or complaints of a 
disability in service with the first indication of  Charcot-Marie 
Tooth disease manifesting in 1994.  

Since the final June 1999 rating decision, the Veteran has 
submitted additional lay statements, VA and private treatment 
records (including SSA records), and a March 2008 letter from Dr. 
MK confirming the diagnosis of Charcot-Marie Tooth disease.  
However, although this evidence was not of record in June 1999, 
it is both cumulative and redundant of the evidence in the file 
at that time because it only serves to reiterate the diagnosis of 
the disorder.  Therefore, it is not new for the purposes of this 
claim, and thus, is also not material. 

The Board is sympathetic to the Veteran's situation and 
acknowledges the statements of the Veteran and his brother with 
respect to his symptoms and etiology of his disease.  However, 
these statements are not competent evidence establishing in-
service treatment or incurrence related to Charcot-Marie Tooth 
disease.  Lay evidence may not be rejected as not being material 
solely because the statements are merely observations of 
symptoms.  Shade v. Shinseki, 24 Vet. App. 110 (2010), citing 
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  Thus, the 
Veteran is competent to report symptoms he experienced in 
service, but he is not competent to diagnosis a neurological 
disorder such as Charcot-Marie Tooth disorder or to assess 
aggravation of that disorder.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (finding that a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Consequently, there 
remains no competent evidence of in-service incurrence or 
aggravation of the Veteran's Charcot-Marie Tooth disease of the 
peroneal nerve.

The Board finds that the evidence added to the record since the 
June 1999 denial is neither new nor material, and that the 
requirements to reopen the claim of entitlement to service 
connection for Charcot-Marie Tooth disease have not been met.  
Notably absent is any evidence showing that that Charcot-Marie 
Tooth disease manifested in service or that the current 
disability was incurred in or aggravated in service in any way.  
Therefore, the claim to reopen a previously denied claim seeking 
service connection for Charcot-Marie Tooth disease of the 
peroneal nerve is denied.












ORDER

New and material evidence not having been received, the claim to 
reopen a claim of entitlement to service connection for Charcot-
Marie Tooth disease of the peroneal nerve is denied.





______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


